


Exhibit 10.1
    


EXECUTION COPY
AMENDMENT NO. 2 TO CREDIT AGREEMENT
THIS AMENDMENT NO. 2 TO CREDIT AGREEMENT (“Amendment”) is entered into as of
March 31, 2014 in connection with the Credit Agreement, dated as of March 7,
2012 (as the same has been amended and as the same may be further amended,
restated, supplemented or otherwise modified from time to time, including
pursuant to this Amendment, the “Credit Agreement”), by and among G&K Services,
Inc. (the “Company”), G&K Services Canada Inc. (the “Canadian Borrower”, and
together with the Company, the “Borrowers”), the financial institutions party
thereto, as lenders (the “Lenders”), and JPMorgan Chase Bank, N.A., as
Administrative Agent (the “Administrative Agent”). Each capitalized term used
herein and not defined herein shall have the meaning ascribed thereto in the
Credit Agreement.
WITNESSETH
WHEREAS, the Borrowers wish to amend the Credit Agreement in certain respects
and the Lenders and the Administrative Agent are willing to amend the Credit
Agreement pursuant to the terms of this Amendment; and
NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Borrowers, the
Lenders and the Administrative Agent agree as follows.
1.    Amendments to Credit Agreement. Subject to the satisfaction of the
conditions precedent set forth in Section 2 below, the Borrowers, the Lenders
and the Administrative Agent agree that the Credit Agreement is hereby amended
as follows:


1.1    The following definitions set forth in Section 1.01 of the Credit
Agreement are each hereby amended in their entirety as follows:


“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in Chicago, Illinois or New York City are authorized or
required by law to remain closed; and when used in connection with a
Eurocurrency Loan for a LIBOR Quoted Currency, the term "Business Day" shall
also exclude any day on which banks are not open for general business in London;
and in addition, with respect to any date for the payment or purchase of, or the
fixing of an interest rate in relation to Canadian Dollars, the term “Business
Day” shall also exclude any day on which banks are not open for general business
in Toronto, Ontario and, if the Borrowings or LC Disbursements which are the
subject of a borrowing, drawing, payment, reimbursement or rate

1





--------------------------------------------------------------------------------




selection are denominated in euro, the term “Business Day” shall also exclude
any day on which the TARGET2 payment system is not open for the settlement of
payments in euro.
“CDOR Rate” means for any Loans in Canadian Dollars, the CDOR Screen Rate or, if
applicable pursuant to the terms of Section 2.14(a), the applicable Reference
Bank Rate.
“Consolidated Net Income” means, with reference to any period, the net income
(or loss) of the Company and its Subsidiaries calculated in accordance with GAAP
on a consolidated basis (without duplication) for such period; provided that,
solely with respect to calculating Consolidated Net Worth to determine
compliance with Section 6.12(c), “Consolidated Net Income” means, with reference
to any period, the net income (or loss) of the Company and its Material
Subsidiaries (or a Subsidiary of the Company or a Material Subsidiary, other
than G&K Receivables, Corp. or any other Subsidiary so long as they are
designated and remain an “Unrestricted Subsidiary” as defined and in accordance
with the 2005 Note Purchase Agreement) calculated in accordance with GAAP on a
consolidated basis (without duplication) for such period.


“Consolidated Net Worth” means, with respect to the Company and its Subsidiaries
as of any date of determination, shareholders’ equity of the Company and its
Subsidiaries determined on a consolidated basis in accordance with GAAP;
provided that, solely with respect to calculating Consolidated Net Worth to
determine compliance with Section 6.12(c), “Consolidated Net Worth” means, as of
any date of determination, on a consolidated basis for the Company and its
Material Subsidiaries (or a Subsidiary of the Company or a Material Subsidiary,
other than G&K Receivables, Corp. or any other Subsidiary so long as they are
designated and remain an “Unrestricted Subsidiary” as defined and in accordance
with the 2005 Note Purchase Agreement) (a) the sum of (1) Equity Interests taken
at par or stated value plus (2) capital in excess of par or stated value
relating to Equity Interests plus (3) retained earnings (or minus any retained
earning deficit) minus (b) the sum of treasury stock or Equity Interests
subscribed for and unissued and other contra-equity accounts, all determined in
accordance with GAAP.
“Interest Period” means with respect to any Eurocurrency Borrowing: (a) in a
LIBOR Quoted Currency, on the numerically corresponding day in the calendar
month that is one week or one, two, three or six months thereafter, as the
applicable Borrower may elect, and (b) with respect to any Eurocurrency
Borrowing in Canadian Dollars, the period commencing on the date of such
Borrowing and ending on the numerically corresponding day in the calendar month
that is one week or one, two, three or six months thereafter, as the such
Borrower may elect; provided, that (i) if any Interest Period would end on a day
other than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless, in the case of a Eurocurrency Borrowing for one,
two, three or six month period only, such next succeeding Business Day would
fall

2





--------------------------------------------------------------------------------




in the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day and (ii) with respect to one, two, three or six
month determinations hereunder any Interest Period pertaining to a Eurocurrency
Borrowing that commences on the last Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the last calendar
month of such Interest Period) shall end on the last Business Day of the last
calendar month of such Interest Period. For purposes hereof, the date of a
Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.
“LIBO Rate” means, with respect to (A) any Eurocurrency Borrowing in any LIBOR
Quoted Currency and for any applicable Interest Period, the LIBOR Screen Rate as
of the Specified Time on the Quotation Day for such currency and Interest
Period; provided that if any LIBOR Screen Rate shall be less than zero, such
rate shall be deemed to be zero for purposes of this Agreement and (B) any
Eurocurrency Borrowing in Canadian Dollars and for any applicable Interest
Period, the CDOR Screen Rate for Canadian Dollars as of the Specified Time and
on the Quotation Day for Canadian Dollars and Interest Period; provided that if
the CDOR Screen Rate shall be less than zero, such rate shall be deemed to be
zero for purposes of this Agreement; provided, that, if a LIBOR Screen Rate or
the CDOR Screen Rate, as applicable, shall not be available at the applicable
time for the applicable Interest Period (the “Impacted Interest Period”), then
the LIBO Rate for such currency and Interest Period shall be the Interpolated
Rate; provided, that, if any Interpolated Rate shall be less than zero, such
rate shall be deemed to be zero for purposes of this Agreement. It is understood
and agreed that all of the terms and conditions of this definition of “LIBO
Rate” shall be subject to Section 2.14.
“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations and indebtedness (including
interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), obligations and liabilities of any of the Company
and its Subsidiaries to any of the Lenders, the Administrative Agent, any of the
Issuing Banks or any indemnified party, individually or collectively, existing
on the Effective Date or arising thereafter, direct or indirect, joint or
several, absolute or contingent, matured or unmatured, liquidated or
unliquidated, secured or unsecured, arising by contract, operation of law or
otherwise, arising or incurred under this Credit Agreement or any of the other
Loan Documents or to the Lenders or any of their Affiliates under any Swap
Agreement or any Banking Services Agreement or in respect of any of the Loans
made or reimbursement or other obligations incurred or any of the Letters of
Credit or other instruments at any time evidencing any thereof; provided that
the definition of “Obligations” shall not create or include any guarantee by any
Loan Party of (or grant of security interest

3





--------------------------------------------------------------------------------




by any Loan Party to support, as applicable) any Excluded Swap Obligations of
such Loan Party for purposes of determining any obligations of any Loan Party.
“Quotation Day” means, with respect to any Eurocurrency Borrowing for any
Interest Period, (i) if the currency is Pounds Sterling or Canadian Dollars, the
first day of such Interest Period, (ii) if the currency is euro, the day that is
two (2) TARGET2 Days before the first day of such Interest Period, (iii) for any
other currency, two Business Days prior to the commencement of such Interest
Period the Business Day (unless, in each case, market practice differs in the
relevant market where the LIBO Rate for such currency is to be determined, in
which case the Quotation Day will be determined by the Administrative Agent in
accordance with market practice in such market (and if quotations would normally
be given on more than one day, then the Quotation Day will be the last of those
days)).
1.2    Section 1.01 of the Credit Agreement is hereby amended to insert
alphabetically therein the following new defined terms:


“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrowers or their Subsidiaries from time to time
concerning or relating to bribery or corruption.
“CDOR Screen Rate” means, with respect to any Interest Period, the average rate
as administered by the Investment Industry Regulatory Organization of Canada (or
any other Person that takes over the administration of such rate) for bankers
acceptances with a tenor equal in length to such Interest Period as displayed on
CDOR page of the Reuters screen or, in the event such rate does not appear on
such Reuters page, on any successor or substitute page on such screen or service
that displays such rate, or on the appropriate page of such other information
service that publishes such rate as shall be selected by the Administrative
Agent from time to time in its reasonable discretion.
“Controlled Affiliate” means each Affiliate over which any Borrower or any of
its Subsidiaries exercises management control.
“Excluded Swap Obligation” means, with respect to any Loan Party, any Specified
Swap Obligation if, and to the extent that, all or a portion of the Guarantee of
such Loan Party of, or the grant by such Loan Party of a security interest to
secure, such Specified Swap Obligation (or any Guarantee thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) (a) by virtue of such Loan Party’s failure for
any reason to constitute an ECP at the time the Guarantee of such Loan Party or
the grant of such security interest becomes or would become effective with
respect to such Specified Swap Obligation or (b) in the case of a Specified Swap
Obligation subject to a clearing requirement pursuant to Section 2(h) of

4





--------------------------------------------------------------------------------




the Commodity Exchange Act (or any successor provision thereto), because such
Loan Party is a “financial entity,” as defined in Section 2(h)(7)(C)(i) of the
Commodity Exchange Act (or any successor provision thereto), at the time the
Guarantee of such Loan Party becomes or would become effective with respect to
such related Specified Swap Obligation. If a Specified Swap Obligation arises
under a master agreement governing more than one swap, such exclusion shall
apply only to the portion of such Specified Swap Obligation that is attributable
to swaps for which such Guarantee or security interest is or becomes illegal.
“Impacted Interest Period” has the meaning assigned to such term in the
definition of LIBO Rate.
“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum determined by the Administrative Agent (which determination shall be
conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between: (a) the applicable Screen
Rate (for the longest period for which the applicable Screen Rate is available
for the applicable currency) that is shorter than the Impacted Interest Period
and (b) the applicable Screen Rate for the shortest period (for which such
Screen Rate is available for the applicable currency) that exceeds the Impacted
Interest Period, in each case, as of the Specified Time on the Quotation Day for
such Interest Period. When determining the rate for a period which is less than
the shortest period for which the relevant Screen Rate is available, the
applicable Screen Rate for purposes of clause (a) above shall be deemed to be
the overnight screen rate where "overnight screen rate" means, in relation to
any currency, the overnight rate for such currency determined by the
Administrative Agent from such service as the Administrative Agent may select.
“LIBOR Quoted Currency” means Dollars, euro and Pounds Sterling.
“LIBOR Screen Rate” means, with respect to any Interest Period, the London
interbank offered rate administered by the ICE Benchmark Administration (or any
other Person that takes over the administration of such rate) for such LIBOR
Quoted Currency for a period equal in length to such Interest Period as
displayed on pages LIBOR01 or LIBOR02 of the Reuters screen or, in the event
such rate does not appear on either of such Reuters pages, on any successor or
substitute page on such screen that displays such rate, or on the appropriate
page of such other information service that publishes such rate as shall be
selected by the Administrative Agent from time to time in its reasonable
discretion.
“Reference Bank Rate” means the arithmetic mean of the rates supplied to the
Administrative Agent at its request by the Reference Banks (as the case may be)
as of the Specified Time on the Quotation Day for Loans in the applicable
currency and the applicable Interest Period:

5





--------------------------------------------------------------------------------




(a)    in relation to Loans in Canadian Dollars, as the rate at which the
relevant Reference Bank is willing to extend credit by the purchase of bankers
acceptances which have been accepted by banks which are for the time being
customarily regarded as being of appropriate credit standing for such purpose
with a term to maturity equal to the relevant period;
(b)    in relation to Loans in any currency other than Canadian Dollars, as the
rate at which the relevant Reference Bank could borrow funds in the London
interbank market in the relevant currency and for the relevant period, were it
to do so by asking for and then accepting interbank offers in reasonable market
size in that currency and for that period.
“Reference Banks” means JPMorgan Chase Bank, N.A. and such other banks as may be
appointed by the Administrative Agent in consultation with the Company.
“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any Sanctions.
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the OFAC, the U.S.
Department of State, or by the United Nations Security Council, the European
Union or any EU member state, (b) any Person operating, organized or resident in
a Sanctioned Country or (c) any Person controlled by any such Person.
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the OFAC or the U.S. Department of State, or (b) the
United Nations Security Council, the European Union or Her Majesty’s Treasury of
the United Kingdom.
“Screen Rate” means the LIBOR Screen Rate and the CDOR Screen Rate collectively
and individually as the context may require.
“Specified Swap Obligation” means, with respect to any Loan Party, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act or any rules or regulations promulgated thereunder.
“Specified Time” means (i) in relation to a Loan in Canadian Dollars, as of
11:00 a.m., Toronto, Ontario time and (ii) in relation to a Loan in a LIBOR
Quoted Currency, as of 11:00 a.m., London time.
“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer (TARGET2) payment system (or, if such payment system ceases to be
operative, such other payment system reasonably determined by the Administrative
Agent to be a suitable replacement) for the settlement of payments in euro.

6





--------------------------------------------------------------------------------




“TARGET2 Day” means a day that TARGET2 is open for the settlement of payments in
euro.
1.3    Schedule 2.02 and the definitions of “Mandatory Costs”, “Prohibited
Person” and “TARGET” set forth in Section 1.01 of the Credit Agreement are each
hereby deleted in their entirety.


1.4    Section 2.13(e) of the Credit Agreement is hereby amended in its entirety
to read as follows:


(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that (i) (A) interest computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based on the Prime Rate or Canadian Prime
Rate shall be computed on the basis of a year of 365 days (or 366 days in a leap
year), (B) interest computed by reference to the Adjusted LIBO Rate at times
when the Adjusted LIBO Rate is based on the CDOR Rate shall be computed on the
basis of a year of 365 days, and (ii) interest in respect of Borrowings
denominated in Pounds Sterling shall be computed on the basis of a year of 365
days, and in each case of the foregoing clauses (i) and (ii) shall be payable
for the actual number of days elapsed (including the first day but excluding the
last day). The applicable Alternate Base Rate, Adjusted LIBO Rate, LIBO Rate or
CDOR Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.


1.5    Section 2.14 of the Credit Agreement is hereby amended in its entirety to
reads as follows:


SECTION 2.14.    Market Disruption and Alternate Rate of Interest. (a) If at the
time that the Administrative Agent shall seek to determine the relevant Screen
Rate on the Quotation Day for any Interest Period for a Eurocurrency Borrowing
the applicable Screen Rate shall not be available for such Interest Period
and/or for the applicable currency with respect to such Eurocurrency Borrowing
for any reason and the Administrative Agent shall determine that it is not
possible to determine the Interpolated Rate (which conclusion shall be
conclusive and binding absent manifest error), then the applicable Reference
Bank Rate shall be the LIBO Rate for such Interest Period for such Eurocurrency
Borrowing; provided that if any Reference Bank Rate shall be less than zero,
such rate shall be deemed to be zero for purposes of this Agreement; provided,
further, however, that if less than two Reference Banks shall supply a rate to
the Administrative Agent for purposes of determining the LIBO Rate for such
Eurocurrency Borrowing, (i) if such Borrowing shall be requested in Dollars,
then such Borrowing shall be made as an ABR Borrowing at the Alternate Base Rate
and (ii) if such Borrowing shall be requested in any non-Dollar currency, the
LIBO Rate shall be equal to the rate determined by the Administrative Agent in
its sole discretion after consultation with the Company and consented to in
writing by the Required Lenders (the “Alternative Rate”); provided, however,
that until such time as the aforesaid rate shall be

7





--------------------------------------------------------------------------------




determined and so consented to by the Required Lenders, Borrowings shall not be
available in such non-Dollar currency.
(b) If prior to the commencement of any Interest Period for a Eurocurrency
Borrowing:
(i) the Administrative Agent determines (which determination shall be conclusive
and binding absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for a Loan in the applicable currency or for the applicable Interest Period; or
(ii) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for a Loan in the applicable
currency or for the applicable Interest Period will not adequately and fairly
reflect the cost to such Lenders (or Lender) of making or maintaining their
Loans (or its Loan) included in such Borrowing for such currency or Interest
Period,
then the Administrative Agent shall give notice thereof to the applicable
Borrower and the Lenders by telephone or telecopy as promptly as practicable
thereafter and, until the Administrative Agent notifies the applicable Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist, (A) any Interest Election Request that requests the conversion of any
Eurocurrency Borrowing to, or continuation of any Eurocurrency Borrowing in the
applicable currency or for the applicable Interest Period, as the case may be,
shall be ineffective, (B)  if such Borrowing is requested in Dollars, such
Borrowing shall be made as an ABR Borrowing and (C) if such Borrowing is
requested in any non-Dollar currency, then the LIBO Rate for such Eurocurrency
Borrowing shall be at the Alternative Rate; provided, further that if the
circumstances giving rise to such notice affect only one Type of Borrowings,
then the other Type of Borrowings shall be permitted.
1.6     Section 3.16 of the Credit Agreement is hereby amended in its entirety
to reads as follows:


SECTION 3.16. Anti-Corruption Laws and Sanctions. The Borrowers have implemented
and maintain in effect policies and procedures designed to ensure compliance by
the Borrowers, their Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions, and the
Borrowers, their Subsidiaries and their respective officers and employees and to
the knowledge of such Borrower, their directors and agents, are in compliance
with Anti-Corruption Laws and applicable Sanctions in all material respects.
None of (a) the Borrowers, any Subsidiary thereof or to the knowledge of such
Borrower or such Subsidiary any of their respective directors, officers or
employees, or (b) to the knowledge of such Borrower, any agent of any Borrower
or any Subsidiary thereof that will act in any capacity in connection with or
benefit from the credit

8





--------------------------------------------------------------------------------




facility established hereby, is a Sanctioned Person. No Borrowing or Letter of
Credit, use of proceeds or other Transaction will violate Anti-Corruption Laws
or applicable Sanctions
1.7    Section 5.07 of the Credit Agreement is hereby amended to insert
immediately at the end thereof following sentence:
The Borrowers will maintain in effect and enforce policies and procedures
designed to ensure compliance by the Borrowers, their Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions.
1.8    Section 6.12(c) of the Credit Agreement is hereby amended in its entirety
to read as follows:
(c)    Minimum Consolidated Net Worth.
The Company will not, at any time, permit Consolidated Net Worth, determined as
of the end of each fiscal year ending after June 29, 2013 to be less than the
sum of (i) $343,600,000 plus (ii) an amount equal to 35% of Consolidated Net
Income (if positive) for each completed fiscal year after June 29, 2013.
Following the occurrence of the Trigger Date, this Section 6.12(c), will be of
no further force and effect and the Company shall not be required to comply with
the requirement set forth herein.
1.9    Article VI of the Credit Agreement is hereby amended to insert
immediately at the end thereof the following Section 6.13:
SECTION 6.13    Anti-Corruption Laws. No Borrower will request any Borrowing or
Letter of Credit, and no Borrower shall use, and shall ensure that its
Subsidiaries and its or their respective directors, officers, employees and
agents shall not use, the proceeds of any Borrowing or Letter of Credit (A) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (B) for the purpose of funding, financing
or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, or (C) in any manner that would
result in the violation of any Sanctions applicable to any party hereto.
1.10    Exhibit F to the Credit Agreement is hereby amended in its entirety
pursuant to the Exhibit F attached to this Amendment


2.    Conditions to Effectiveness. This Amendment shall not become effective
unless:
2.1    the Administrative Agent shall have received counterparts of this
Amendment executed by each Borrower, the Administrative Agent and the Required
Lenders; and
2.2    the Administrative Agent shall have received from the Borrowers, for each
Lender that delivers its executed signature page hereto to the Administrative
Agent not later than 3:00

9





--------------------------------------------------------------------------------




p.m. Chicago time on March 28, 2014 (and with delivery thereof being determined
by the Administrative Agent in its sole discretion), an amendment fee, payable
in immediately available funds, equal to $2,000 for each such Lender, and J.P.
Morgan Securities LLC shall have received payment of those fees and expenses
owing to it by the Company as of the date hereof.
3.    Representations and Warranties of Each Borrower. Each Borrower represents
and warrants as follows:
3.1    Such Borrower has the legal power and authority to execute and deliver
this Amendment and the officers of such Borrower executing this Amendment have
been duly authorized to execute and deliver the same and bind such Borrower with
respect to the provisions hereof.
3.2    This Amendment and the Credit Agreement as previously executed and as
amended hereby constitute legal, valid and binding obligations of such Borrower,
enforceable against it in accordance with their terms (except as enforceability
may be limited by bankruptcy, insolvency or similar laws affecting the
enforcement of creditor’s rights generally).
3.3    Such Borrower hereby reaffirms all covenants, representations and
warranties made in the Credit Agreement and the other Loan Documents and agrees
and confirms that all such representations and warranties are true and correct
in all material respects as of the date of this Amendment except for changes
thereto reflecting events, conditions or transactions permitted or not
prohibited by the Credit Agreement or the other Loan Documents; provided, that
the words “in all material respects” in this Section 3.3 shall, as to any
representation or warranty that contains a materiality standard, operate without
duplication of such standard.
3.4    Such Borrower has caused to be conducted a thorough review of the terms
of the Credit Agreement and the other Loan Documents and such Borrower’s and its
Subsidiaries’ operations since the Effective Date and, as of the date hereof,
there are no Defaults or Events of Default thereunder.
4.    Reference to the Effect on the Credit Agreement.
4.1    Upon the effectiveness of this Amendment pursuant to Section 2 above, on
and after the date hereof, each reference in the Credit Agreement to “this
Credit Agreement,” “hereunder,” “hereof,” “herein” or words of like import shall
mean and be a reference to the Credit Agreement as modified hereby.
4.2    Except as specifically waived or modified above, the Credit Agreement and
all other documents, instruments and agreements executed and/or delivered in
connection therewith, shall remain in full force and effect, and are hereby
ratified and confirmed.
4.3    The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power of
remedy of the Administrative Agent or the Lenders, nor constitute a waiver of
any provision of the Credit Agreement or any other documents, instruments and
agreements executed and/or delivered in connection therewith.


5.    Costs and Expenses. The Borrowers jointly and severally agree to pay all
reasonable costs, fees and out‑of‑pocket expenses (including reasonable
attorneys’ fees and expenses charged to the Administrative Agent) incurred by
the Administrative Agent in connection with the preparation, arrangement,
execution and enforcement of this Amendment.

10





--------------------------------------------------------------------------------




6.    Governing Law. THIS AMENDMENT SHALL BE GOVERNED IN ACCORDANCE WITH THE
INTERNAL LAWS, AS OPPOSED TO THE CONFLICTS OF LAW PROVISIONS, OF THE STATE OF
NEW YORK.
7.    Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.
8.    Counterparts. This Amendment may be executed in any number of
counterparts, all of which taken together shall constitute one agreement, and
any of the parties hereto may execute this Amendment by signing any such
counterpart. A facsimile signature page hereto sent to the Administrative Agent
or the Administrative Agent’s counsel shall be effective as a counterpart
signature provided each party executing such a facsimile counterpart agrees, if
requested, to deliver originals thereof to the Administrative Agent.
9.    No Strict Construction. The parties hereto have participated jointly in
the negotiation and drafting of this Amendment, the Credit Agreement and the
other Loan Documents. In the event an ambiguity or question of intent or
interpretation arises, this Amendment, the Credit Agreement and the other Loan
Documents shall be construed as if drafted jointly by the parties hereto and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any provisions of this Amendment, the Credit
Agreement or any of the other Loan Documents.
10.    Loan Document Reaffirmation. Each Loan Party party hereto affirms the
terms and conditions of the Domestic Subsidiary Guaranty and all other Loan
Documents executed by it and acknowledges and agrees that the Domestic
Subsidiary Guaranty and all other Loan Documents to which it is a party remain
in full force and effect and are hereby reaffirmed, ratified and confirmed. Each
reference to the “Credit Agreement” set forth in the Domestic Subsidiary
Guaranty and the other Loan Documents shall be a reference to the Credit
Agreement as amended by Amendment No. 1 and this Amendment and as the same may
from time to time hereafter be further amended, modified, supplemented or
restated.
The remainder of this page is intentionally blank.



11





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
under seal by their duly authorized officers, all as of the day and year first
written above.                
 
G&K SERVICES, INC., as the Company
 
 
 
By_/s/ Jeffrey L. Wright_______________


 
Name: Jeffrey L. Wright
 
Title: Executive Vice President and Chief Financial Officer




Signature Page to
Amendment No. 2 to Credit Agreement





--------------------------------------------------------------------------------






 
G&K SERVICES CANADA INC., as the Canadian Borrower

 
 
 
By_/s/ Jeffrey L. Wright_______________


 
Name: Jeffrey L. Wright
 
Title: Executive Vice President and Chief Financial Officer






Signature Page to
Amendment No. 2 to Credit Agreement





--------------------------------------------------------------------------------






 
G&K SERVICES, CO., as a Subsidiary Guarantor

 
 
 
By_/s/ Jeffrey L. Wright_______________


 
Name: Jeffrey L. Wright
 
Title: Executive Vice President and Chief Financial Officer






Signature Page to
Amendment No. 2 to Credit Agreement



